In a proceeding pursuant to CPLR article 78 and Town *701Law §§ 175 and 175-a, to invalidate an election held on December 11, 1984, for the position of Fire Commissioner of the Hagerman Fire District due to failure to comply with Town Law §§ 175 and 175-a, the Hagerman Fire District and Robert Gerard appeal from a judgment of the Supreme Court, Suffolk County (Luciano, J.), dated June 24, 1985, which granted the petition.
Ordered that the judgment is affirmed, with costs.
This court has previously considered Special Term’s construction of Town Law § 175-a and found it to be essentially correct (see, Bethpage Fire Dist. v Mancini, 114 AD2d 873). The appellants have presented no arguments to us which cause us to reconsider our previous determination.
Under the facts of this case, there is no reason to assess the appellants attorneys’ fees or sanctions as the petitioner has argued (see, Ltown Ltd. Partnership v Sire Plan, 108 AD2d 435; Gabrelian v Gabrelian, 108 AD2d 445, appeal dismissed 66 NY2d 741). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.